The application for a stay of the judgment of the United States Court of Appeals for the Fifth Circuit in case No. 77-1054, presented to Mr. Justice Powell, and by him referred to the Court, is granted, only insofar as the judgment requires applicant Long Island Railroad Company to keep in a separate trust fund the proceeds of the interim 12.5 per cent terminal surcharge, pending the timely filing of a petition for writ of certiorari. Should a timely petition for writ of certiorari not be filed or be denied, this stay is to terminate automatically. If the petition for writ of certiorari is granted, this stay is to remain in effect pending the judgment of this Court. In all other respects,' the application for stay is denied.
Mr. Justice Powell took no part in the consideration or decision of this application.